Case: 16-30652       Document: 00514030665         Page: 1     Date Filed: 06/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                     No. 16-30652                                    FILED
                                   Summary Calendar                              June 13, 2017
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                     Clerk


                                                  Plaintiff - Appellee

v.

DARIEN L. RELIFORD, also known as Big Troy,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 5:11-CR-317-1


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Darien L. Reliford pleaded guilty to conspiracy to possess, with intent to
distribute, five kilograms or more of cocaine, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. The district court sentenced him, inter alia, to a within-
Guidelines sentence of 327 months’ imprisonment.                   Reliford contends his
sentence is substantively unreasonable.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-30652     Document: 00514030665       Page: 2   Date Filed: 06/13/2017


                                   No. 16-30652

      As Reliford concedes, he did not preserve in district court his
substantive-unreasonableness challenge; nor did he preserve the issues
discussed infra. Therefore, our review is only for plain error. E.g., United
States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that standard,
Reliford must show a forfeited plain (clear or obvious) error that affected his
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
does so, we have the discretion to correct the reversible plain error, but should
do so only if it “seriously affect[s] the fairness, integrity or public reputation of
judicial proceedings”. Id.
      First, the court did not plainly err by considering Reliford’s criminal
history in its sentencing decision, even though that information was factored
into the Guidelines calculation. See United States v. Key, 599 F.3d 469, 475
(5th Cir. 2010). Second, he has not shown his sentence is excessive when
compared to similarly-situated defendants convicted of drug offenses. See
United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006).
      Finally, Reliford contends the court did not adequately consider that
much of his criminal history stemmed from substance abuse. This assertion,
however, reflects his mere disagreement with the propriety of his sentence.
United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); United States v. Fields,
637 F. App’x 172, 173 (5th Cir. 2016). Accordingly, Reliford has not rebutted
the presumption that his within-Guidelines sentence is reasonable. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      In short, Reliford fails to show the requisite clear or obvious error.
      AFFIRMED.




                                         2